Exhibit 10.3

SECOND & SENECA

SEATTLE, WASHINGTON

OFFICE LEASE AGREEMENT

BETWEEN

WA-SECOND & SENECA, L.L.C., a Delaware limited liability company

(“LANDLORD”)

AND

SAFECO INSURANCE COMPANY OF AMERICA, a Washington corporation

(“TENANT”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   

Basic Lease Information

   1 2.   

Lease Grant

   4 3.   

Adjustment of Commencement Date; Possession

   4 4.   

Rent

   5 5.   

Compliance with Laws; Use

   6 6.   

[Intentionally Omitted.]

   6 7.   

Building Services

   6 8.   

Leasehold Improvements

   7 9.   

Repairs and Alterations

   8 10.   

Entry by Landlord

   9 11.   

Assignment and Subletting

   10 12.   

Liens

   11 13.   

Indemnity and Waiver of Claims

   11 14.   

Insurance

   12 15.   

Subrogation

   13 16.   

Casualty Damage

   13 17.   

Condemnation

   13 18.   

Events of Default

   14 19.   

Remedies

   14 20.   

Limitation of Liability

   15 21.   

[Intentionally Omitted.]

   15 22.   

Holding Over

   15 23.   

Subordination to Mortgages; Estoppel Certificate

   16 24.   

Notice

   16 25.   

Surrender of Premises

   16 26.   

Miscellaneous

   17



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of May
23rd, 2006, by and between, WA-SECOND & SENECA, L.L.C., a Delaware limited
liability company (“Landlord”), and SAFECO INSURANCE COMPANY OF AMERICA, a
Washington corporation (“Tenant”). The following exhibits and attachments are
incorporated into and made a part of the Lease: Exhibit A-1 (Outlines and
Locations of Suites 100, 800 and 900), Exhibit A-2 (Outline and Location of
Suite 160), Exhibit A-3 (Outline and Location of Suite 500), Exhibit A-4
(Outline and Location of Suite 700), Exhibit A-5 (Outlines and Locations of
Suites 200 and 300), Exhibit A-6 (Outline and Location of Suite 400), Exhibit
A-7 (Legal Description), Exhibit B (Expenses and Taxes), Exhibit C (Work
Letter), Exhibit D (Commencement Letter), Exhibit E (Building Rules and
Regulations), Exhibit F (Additional Provisions), Exhibit G (HVAC
Specifications), Exhibit H (Janitorial Specifications), Exhibit I (Schedule of
Dish/Antenna License Rates) and Exhibit J (Summary of Initial BOMA
Certification).

1. Basic Lease Information.

 

  1.01 “Building” shall mean the building located at 1191 Second Avenue,
Seattle, Washington, and commonly known as Second & Seneca Building. Subject to
Section 2 of Exhibit F attached hereto, “Rentable Square Footage of the
Building” is deemed to be 422,420 square feet.

 

  1.02 “Premises” shall mean, collectively, Space A (defined below), Space B
(defined below) and Space C (defined below). As used herein: (a) “Space A” shall
mean the area shown on Exhibit A-1 to this Lease (subject to Section 1 of
Exhibit F attached hereto); (b) “Space B” shall mean the area shown on Exhibit
A-5 to this Lease; (c) “Space C” shall mean the area shown on Exhibit A-6 to
this Lease; and (d) “Space” shall mean any of Space A, Space B or Space C. The
“Rentable Square Footage of the Premises” is deemed to be equal to the sum of
the Rentable Square Footage of Space A, the Rentable Square Footage of Space B,
and the Rentable Square Footage of Space C. Subject to Section 1 of Exhibit F
attached hereto, Space A is located on the 1st, 8th and 9th floors and known as
suites 100, 800 and 900, and, subject to Sections 1 and 2 of Exhibit F attached
hereto, the “Rentable Square Footage of Space A” is deemed to be 64,852 square
feet. Space B is located on the 2nd and 3rd floors and known as suites 200 and
300, and, subject to Section 2 of Exhibit F attached hereto, the “Rentable
Square Footage of Space B” is deemed to be 49,631 square feet. Space C is
located on the 4th floor and known as suite 400, and, subject to Section 2 of
Exhibit F attached hereto, the “Rentable Square Footage of Space C” is deemed to
be 23,887 square feet. If the Premises include one or more floors in their
entirety, all corridors and restroom facilities located on such full floor(s)
shall be considered part of the Premises. Subject to Sections 1 and 2 of Exhibit
F attached hereto, Landlord and Tenant stipulate and agree that the Rentable
Square Footage of the Building, the Rentable Square Footage of Space A, the
Rentable Square Footage of Space B, the Rentable Square Footage of Space C, and
the Rentable Square Footage of the Premises are correct.



--------------------------------------------------------------------------------

  1.03 “Base Rent”:

 

  (a) Space A:

 

Lease Months   Annual Rate
Per Square Foot  

Monthly

Base Rent

(subject to Sections 1

and 2 of Exhibit F

attached hereto)

1-14   $ 22.00   $ 118,895.33 15-26   $ 23.00   $ 124,299.67 27-38   $ 24.00   $
129,704.00 39-50   $ 25.00   $ 135,108.33 51-62   $ 26.00   $ 140,512.67 63-74  
$ 27.00   $ 145,917.00 75-86   $ 28.00   $ 151,321.33 87-98   $ 29.00   $
156,725.67 99-110   $ 30.00   $ 162,130.00 111-122   $ 31.00   $ 167,534.33

 

  (b) Space B:

 

Lease Months   Annual Rate
Per Square Foot  

Monthly

Base Rent

(subject to Section 2 of
Exhibit F attached
hereto)

1-14   $ 22.00   $ 90,990.17 15-26   $ 23.00   $ 95,126.08 27-38   $ 24.00   $
99,262.00 39-50   $ 25.00   $ 103,397.92 51-62   $ 26.00   $ 107,533.83 63-74  
$ 27.00   $ 111,669.75 75-86   $ 28.00   $ 115,805.67

 

  (c) Space C:

 

Lease Months   Annual Rate
Per Square Foot  

Monthly Base Rent

(subject to Section 2 of
Exhibit F attached
hereto)

1-14   $ 22.00   $ 43,792.83 15-26   $ 23.00   $ 45,783.42 27-38   $ 24.00   $
47,774.00 39-50   $ 25.00   $ 49,764.58 51-62   $ 26.00   $ 51,755.17

As used herein, “Lease Month” means (a) the period commencing on the
Commencement Date (defined in Section 1.06) and expiring on the last day of the
first full calendar month of the Term (defined in Section 1.06), and (b) each
subsequent full calendar month of the Term.

Notwithstanding anything in this Section 1.03 of the Lease to the contrary,
Tenant shall be entitled to an abatement of Base Rent in the amount of 100% of
the Base Rent payable for each Space for the period commencing on the
Commencement Date and expiring on the later to occur of (a) the last day of the
second Lease Month, or (b) January 31, 2007.

1.04 “Tenant’s Pro Rata Share”:

 

  (a) Space A: 15.7665% (subject to Sections 1 and 2 of Exhibit F attached
hereto)

 

  (b) Space B: 11.7492% (subject to Section 2 of Exhibit F attached hereto)

 

  (c) Space C: 5.6548% (subject to Section 2 of Exhibit F attached hereto)



--------------------------------------------------------------------------------

  1.05 “Base Year” for Taxes (defined in Exhibit B): 2007; “Base Year” for
Expenses (defined in Exhibit B): 2007.

 

  1.06 “Term”: With respect to each Space, the Term shall commence on the
Commencement Date and, unless terminated early in accordance with this Lease,
end on the Termination Date (defined below) for such Space. The “Commencement
Date” shall mean the earlier to occur of (a) the date occurring 60 days after
the Actual Delivery Date (defined below) for the entire Premises, or (b) the
date on which Tenant commences business operations in the Premises. As used
herein, “Termination Date” shall mean (a) with respect to Space A, the last day
of the 122nd Lease Month; (b) with respect to Space B, the last day of the 86th
Lease Month; and (c) with respect to Space C, the last day of the 62nd Lease
Month. As used herein, “Actual Delivery Date” shall mean, for anyone or more
portion(s) of the Premises, the earliest date on which Landlord tenders
delivery, or has tendered delivery, of all such portion(s) of the Premises to
Tenant free of all personal property, trade fixtures and debris. The parties
anticipate that the Actual Delivery Date for each portion of the Premises will
occur on or about October 1, 2006 (the “Target Delivery Date”).

 

  1.07 Allowance(s): (a) with respect to Space A: (i) $42.00 per rentable square
foot of Space A, to be applied to the costs of designing, permitting and
constructing tenant improvements as more fully set forth in Exhibit C attached
hereto, and (ii) $0.15 per rentable square foot of Space A, to be applied to
space planning costs as more fully set forth in Exhibit C attached hereto;
(b) with respect to Space B: (i) $33.00 per rentable square foot of Space B, as
more fully set forth in Exhibit C attached hereto, and (ii) $0.15 per rentable
square foot of Space B, to be applied to space planning costs as more fully set
forth in Exhibit C attached hereto; and (c) with respect to Space C: (i) $30.00
per rentable square foot of Space C, as more fully set forth in Exhibit C
attached hereto, and (ii) $0.15 per rentable square foot of Space C, to be
applied to space planning costs as more fully set forth in Exhibit C attached
hereto.

 

  1.08 “Security Deposit”: None.

 

  1.09 “Guarantor(s)”: None.

 

  1.10 Broker(s): Bill Pollard and Karen Sullivan of Pacific Real Estate
Partners (“Tenant’s Broker”), representing Tenant; and John Black and Jason Furr
of Broderick Group, Inc., together with Shawn Jackson of Equity Office
Properties Management Corp. (collectively, “Landlord’s Broker”), representing
Landlord.

 

  1.11 “Permitted Use”: General office use and any other use that: (a) is
limited to administrative office use and uses reasonably ancillary to general or
administrative office use (including, without limitation, the operation of a
cafeteria and an exercise facility for Tenant’s employees, provided that such
exercise facility shall be located on the 1st floor of the Building); (b) is
legally permitted; (c) is not a retail use (other than the operation of a retail
insurance agency on the 1s floor of the Building); (d) does not generate an
unusual amount of foot traffic or noise; (e) does not impose an unusual burden
on the Building systems; (f) does not pose an unusual risk to the Building or to
the safety or health of its occupants or adversely affect Landlord’s or Tenant’s
insurance coverage; and (g) in all other respects is compatible with a class “A”
office building.



--------------------------------------------------------------------------------

  1.12 “Notice Address(es)”:

 

Landlord:   Tenant:

WA-SECOND & SENECA, L.L.C.

c/o Equity Office

701 Fifth Avenue, Suite 4000

Seattle, Washington 98104

Attn:        Property Manager, Second &

                Seneca Building

  Prior to the Commencement Date:  

 

SAFECO INSURANCE COMPANY

OF AMERICA

4300 Brooklyn Avenue NE

Seattle, Washington 98185

Attn: Corporate Real Estate

 

 

With a copy to:

 

Alston, Courtnage & Bassetti LLP

Attn: Michael S. Courtnage

1000 Second Avenue, Suite 3900

Seattle, Washington 98104-1045

  From and after the Commencement Date:  

SAFECO INSURANCE COMPANY

OF AMERICA

4300 Brooklyn Avenue NE

Seattle, Washington 98185

Attn: Corporate Real Estate

 

 

With a copy to:

 

Alston, Courtnage & Bassetti LLP

Attn: Michael S. Courtnage

1000 Second Avenue, Suite 3900

Seattle, Washington 98104-1045

A copy of any notices to Landlord shall be sent to Equity Office, One Market,
Spear Tower, Suite 600, San Francisco, California 94105, Attn: Seattle Regional
Counsel.

 

  1.13 “Business Day(s)” are Monday through Friday of each week, exclusive of
New Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord may designate
additional Holidays that are commonly recognized by other office buildings in
the area where the Building is located. “Building Service Hours” are 7:00 A.M.
to 6:00 P.M. on Business Days and 9:00 A.M. to 1:00 P.M. on Saturdays.

 

  1.14 “Landlord Work” means the work, if any, that Landlord is obligated to
perform in the Premises pursuant to a separate agreement (the “Work Letter”), if
any, attached to this Lease as Exhibit C.

 

  1.15 “Property” means the Building and the parcel(s) of land on which it is
located and, at Landlord’s discretion, the parking facilities and other
improvements, if any, serving the Building and the parcel(s) of land on which
they are located.

2. Lease Grant.

The Premises are hereby leased to Tenant from Landlord, together with the right
to use any and all portions of the Property that are designated by Landlord for
the common use of tenants and others (the “Common Areas”).

3. Adjustment of Commencement Date; Possession.

3.01 Notwithstanding anything to the contrary in Section 1.06 above, any failure
of Landlord to cause the Actual Delivery Date for all or any portion of the
Premises to occur by the Target Delivery Date (or by any other date) shall not
be a default by Landlord or, except as expressly provided in Section 3.03 below,
otherwise render Landlord liable for damages. Promptly after the determination
of the Commencement Date, Landlord and Tenant shall execute and deliver a
commencement letter in the form attached as Exhibit D.



--------------------------------------------------------------------------------

3.02 Except as otherwise expressly provided in this Lease, the Premises are
accepted by Tenant in “as is” condition and configuration without any
representations or warranties by Landlord. By taking possession of the Premises,
Tenant agrees that the Premises are in good order and satisfactory condition,
except for any defects in such condition for which Landlord is expressly
responsible under this Lease and which cannot reasonably be discovered by visual
inspection. If Tenant takes possession of the Premises before the Commencement
Date, such possession shall be subject to the terms and conditions of this Lease
and Tenant shall pay Rent (defined in Section 4.01) to Landlord for each day of
possession before the Commencement Date. However, except for the cost of
services requested by Tenant (e.g. freight elevator usage), Tenant shall not be
required to pay Rent for any days of possession before the Commencement Date
during which Tenant, with the approval of Landlord, is in possession of the
Premises for the sole purpose of performing improvements or installing
furniture, equipment or other personal property.

3.03 Notwithstanding Section 3.01 above, if, for any portion of the Premises,
the Actual Delivery Date is delayed beyond the Outside Delivery Date (defined
below) for such portion of the Premises, then Tenant, as its sole and exclusive
remedy for such delay, shall be entitled, for each day of such delay, to an
abatement of Rent following the Commencement Date in an amount equal to the
product of (a) the Applicable Factor (defined in Section 3.05 below), multiplied
by (b) the amount of Base Rent that is payable hereunder with respect to such
portion of the Premises for the first day of the Term (as determined without
regard to any other abatement of Base Rent to which Tenant is entitled
hereunder). As used herein, “Outside Delivery Date” shall mean, for each portion
of the Premises, October 10, 2006; provided, however, that such Outside Delivery
Date shall be postponed by one day for each day, if any, by which the Actual
Delivery Date for such portion of the Premises is delayed by reason of any event
of Force Majeure (defined in Section 26.03) (but excluding any holdover or
unlawful possession by any third party).

3.04 If, on the Actual Delivery Date for any portion of the Premises, any
Building system for which Landlord is responsible under clause (b) of
Section 9.02 below and which is located in or serves such portion of the
Premises fails to be in good repair and working order as required under such
clause 9.02(b), then Landlord shall be required to cure such failure and Tenant
shall be entitled, for each day in the period commencing on such Actual Delivery
Date and expiring on the day immediately preceding the date on which such cure
is completed, to an abatement of Rent following the Commencement Date in an
amount equal to the product of (a) the Applicable Factor, multiplied by (b) the
amount of Base Rent that is payable hereunder with respect to such portion of
the Premises for the first day of the Term (as determined without regard to any
other abatement of Base Rent to which Tenant is entitled hereunder).

3.05 As used herein, “Applicable Factor” means, with respect to any delay of the
Actual Delivery Date for any portion of the Premises beyond the Outside Delivery
Date for such portion of the Premises or any failure of any Building system for
which Landlord is responsible under clause (b) of Section 9.02 below and which
is located in any portion of the Premises to be in good repair and working
order, as required under such clause 9.02(b), on the Actual Delivery Date for
such portion of the Premises: (x) 2.0 for the first 21 days of such delay or
failure, as the case may be, and (y) 3.0 for all subsequent days of such delay
or failure, as the case maybe.

4. Rent.

4.01 Tenant shall pay Landlord, without any setoff or deduction, unless
expressly set forth in this Lease, all Base Rent and Additional Rent due for the
Term (collectively referred to as “Rent”). “Additional Rent” means all sums
(exclusive of Base Rent) that Tenant is required to pay Landlord under this
Lease. Tenant shall pay and be liable for all rental, sales and use taxes (but
excluding income taxes or business and occupation taxes), if any, imposed upon
or measured by Rent. Except as provided in Section 22 below, Rent for partial
calendar months shall be prorated on a per-diem basis. Base Rent and recurring
monthly charges of Additional Rent shall be due and payable in advance on the
first day of each calendar month without notice or demand. All other items of
Rent shall be due and payable by Tenant on or before 30 days after billing by
Landlord. Rent shall be made payable to the entity, and sent to the address,
Landlord designates and shall be made by good and sufficient check or by other
means acceptable to Landlord. Tenant shall pay Landlord an administration fee
equal to 2% of all past due Rent, provided that Tenant shall be entitled to a
grace period of 10 days for the first 2 late payments of Rent in a calendar
year. In addition, past due Rent shall accrue interest at



--------------------------------------------------------------------------------

12% per annum. Landlord’s acceptance of less than the correct amount of Rent
shall be considered a payment on account of the earliest Rent due. Rent for any
partial month during the Term shall be prorated. No endorsement or statement on
a check or letter accompanying payment shall be considered an accord and
satisfaction. Except as may be otherwise expressly provided herein, Tenant’s
covenant to pay Rent is independent of every other covenant in this Lease.

4.02 Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in
accordance with Exhibit B of this Lease.

5. Compliance with Laws; Use.

5.01 The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises (provided, however, that nothing in
this sentence, as distinguished from the next succeeding sentence, shall impose
upon Tenant any obligation to cause the Base Building (defined below) or the
Common Areas to comply with Law, and nothing in this sentence shall diminish
Landlord’s obligations under Section 9.02 below). In addition, Tenant shall, at
its sole cost and expense, promptly comply with any Laws that relate to the Base
Building, but only to the extent such obligations are triggered by Tenant’s use
of the Premises, other than for general office use, or Alterations or
improvements in the Premises performed or requested by Tenant. “Base Building”
shall include the structural portions of the Building, the public restrooms and
the Building mechanical, electrical and plumbing systems and equipment located
in the internal core of the Building on the floor or floors on which the
Premises are located. Tenant shall promptly provide Landlord with copies of any
notices it receives regarding an alleged violation of Law. Tenant shall comply
with the rules and regulations of the Building attached as Exhibit E and such
other reasonable rules and regulations adopted by Landlord from time to time,
including rules and regulations for the performance of Alterations (defined in
Section 9); provided that in the event of any conflict between the express terms
of this Lease and such other rules and regulations, the terms of this Lease
shall control.

5.02 Landlord shall, at Landlord’s expense (except to the extent properly
included in Expenses pursuant to Exhibit B), cause the Base Building and the
Common Areas to comply with all applicable Laws (including, without limitation,
the Americans with Disabilities Act(“ADA”)) to the extent that (a) such
compliance is necessary in order for Tenant to use the Premises for the
Permitted Use in a normal and customary manner and for Tenant’s employees and
visitors to have safe access to and from the Premises, or (b) Landlord’s failure
to cause such compliance would impose liability upon Tenant under applicable
Law; provided, however, that Landlord shall not be obligated to cause such
compliance to the extent that any non-compliance (i) is caused or triggered by
any of the matters that are Tenant’s responsibility under any provision of this
Lease, including, without limitation, Section 5.01 above or Section 9 below, or
(ii) arises under any provision of the ADA other than Title III thereof.
Notwithstanding the foregoing, Landlord shall have the right to contest any
alleged violation in good faith, including, without limitation, the right to
apply for and obtain a waiver or deferment of compliance, the right to assert
any and all defenses allowed by Law and the right to appeal any decisions,
judgments or rulings to the fullest extent permitted by Law, provided that no
claim, suit, loss, damage, liability or expense shall be imposed upon Tenant
(unless Landlord agrees to indemnify, defend and hold Tenant harmless from and
against the same) as a result of such contest. Landlord, after the exhaustion of
any and all rights to appeal or contest, will make all repairs, additions,
alterations or improvements necessary to comply with the terms of any final
order or judgment.

6. [Intentionally Omitted.]

7. Building Services.

7.01 Landlord shall furnish Tenant with the following services: (a) water for
use in the Base Building lavatories and water provided to the Premises for use
in the lavatories and any other plumbing facilities located in the Premises; (b)
customary heat and air conditioning in season during Building Service Hours in
accordance with the specifications attached hereto as Exhibit G (provided,
however, that Landlord shall not be liable for any failure to maintain the
temperature within the Premises in accordance with such specifications to the
extent such failure results from Tenant’s failure to keep the window coverings
in the Premises closed during periods when the Premises is exposed to direct
sunlight) or otherwise as required by



--------------------------------------------------------------------------------

governmental authority, although Tenant shall have the right to receive HVAC
service during hours other than Building Service Hours by paying Landlord’s then
standard charge for additional HVAC service (which charge Landlord represents
is, as of the date of this Lease, $30.00 per hour, subject to change from time
to time based solely upon Landlord’s actual costs and reasonable wear and tear)
and providing such prior notice as is reasonably specified by Landlord;
(c) standard janitorial service on Business Days, including those services
listed on Exhibit H attached hereto, in a manner customarily performed within
the janitorial industry in office buildings of similar age, size, class and
composition as the Building in the Seattle central business district, or such
other reasonably comparable janitorial services designated by Landlord from time
to time; (d) elevator service; (e) electricity in accordance with the terms and
conditions in Section 7.02; (f) access to the Building for Tenant and its
employees 24 hours per day/7 days per week, subject to the terms of this Lease
and such protective services or monitoring systems, if any, as Landlord may
reasonably impose, including, without limitation, sign-in procedures and/or
presentation of identification cards; (g) security to the Building (which may be
provided through a security system involving any one or a combination of
cameras, monitoring devices or guards, sign-in or identification procedures or
other comparable system); and (h) such other services as Landlord reasonably
determines are necessary or appropriate for the Property.

7.02 Electricity used by Tenant in the Premises shall, at Landlord’s option, be
paid for by Tenant through inclusion in Expenses (except as provided for excess
usage). Without the consent of Landlord, Tenant’s use of electrical service
shall not exceed, either in voltage, rated capacity, use beyond Building Service
Hours or overall load, that which Landlord reasonably deems to be standard for
the Building. For purposes hereof, with respect to overall load, the “electrical
standard” for the Building is: (i) a design load of 1.2 watts per square foot of
net useable floor area for all building standard overhead lighting located
within the Premises which requires a voltage of 480/277 volts; and (ii) a
connected load of 3.3 watts per square foot of net useable area for all
equipment located and operated within the Premises which requires a voltage of
120/208 volts single phase or less, it being understood that electricity
required to operate the Base Building HVAC system is not included within or
deducted from such 3.3 watts per square foot described in this clause (ii).
Landlord shall have the right to measure electrical usage by commonly accepted
methods, including the installation of measuring devices such as submeters and
check meters. If it is determined that Tenant is using excess electricity,
Tenant shall pay Landlord Additional Rent for the cost of such excess electrical
usage and for the cost of purchasing and installing the measuring device(s).

7.03 Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of repairs, improvements or alterations, utility
interruptions or the occurrence of an event of Force Majeure (defined in
Section 26.03) (collectively a “Service Failure”) shall not render Landlord
liable to Tenant, constitute a constructive eviction of Tenant, give rise to an
abatement of Rent, nor relieve Tenant from the obligation to fulfill any
covenant or agreement. However, if the Premises, or a material portion of the
Premises, are made untenantable for a period in excess of 2 consecutive Business
Days as a result of a Service Failure that is reasonably within the control of
Landlord to correct, then Tenant, as its sole remedy, shall be entitled to
receive an abatement of Rent payable hereunder during the period beginning on
the 3rd consecutive Business Day of the Service Failure and ending on the day
the service has been restored to extent necessary to render the Premises (or the
applicable portion thereof) tenantable. If the entire Premises have not been
rendered untenantable by the Service Failure, the amount of abatement shall be
equitably prorated.

8. Leasehold Improvements.

All improvements in and to the Premises, including any Alterations (defined in
Section 9.03) (collectively, “Leasehold Improvements”) shall remain upon the
Premises at the end of the Term without compensation to Tenant, provided that
Tenant, at its expense, in compliance with the National Electric Code or other
applicable Law, shall remove any Cable (defined in Section 9.01 below). In
addition, Landlord, by written notice to Tenant at least 30 days prior to the
Termination Date, may require Tenant, at its expense, to remove any Landlord
Work or Alterations (including, without limitation, Initial Alterations (defined
in Exhibit C attached hereto)) that, in Landlord’s reasonable judgment, are of a
nature that would require removal and repair costs that are materially in excess
of the removal and repair costs associated with standard office improvements
(the Cable and such other items collectively are referred to as “Required
Removables”); provided, however, that no Alteration (including any portion of
the Initial Alterations) that requires Landlord’s written approval pursuant to
this Lease, other than any Cable, shall be deemed a Required Removable unless
Landlord has provided Tenant with written notice, at or about the time of such
approval, that such Alteration constitutes a Required



--------------------------------------------------------------------------------

Removable. Required Removables shall include, without limitation, internal
stairways, raised floors, personal baths and showers, vaults, rolling file
systems and structural alterations and modifications. In addition, if, pursuant
Section 1 of Exhibit F attached hereto, the Premises includes Suite 500 (defined
in Section 1 of Exhibit F attached hereto) and Landlord is not required to
remove the Suite 500 Data Center Improvements (defined in Section 1.F of Exhibit
F attached hereto) pursuant to Section 1.F of Exhibit F attached hereto, then
the Suite 500 Data Center Improvements shall be deemed Required Removables. The
Required Removables shall be removed by Tenant before the Termination Date.
Tenant shall repair damage caused by the installation or removal of Required
Removables. If Tenant fails to perform its obligations in a timely manner,
Landlord may perform such work at Tenant’s expense.

9. Repairs and Alterations.

9.01 Upon Tenant’s discovery of any conditions in the Premises that are
dangerous or in need of maintenance or repair, Tenant shall promptly provide
Landlord with notice of the same. Subject to Section 16 below, Tenant shall, at
its sole cost and expense (subject to the third sentence of Section 9.02 below),
perform all maintenance and repairs to the Premises that are not Landlord’s
express responsibility under this Lease, and keep the Premises in good condition
and repair, reasonable wear and tear excepted. Tenant’s repair and maintenance
obligations include, without limitation, repairs to: (a) floor covering;
(b) interior partitions; (c) doors; (d) the interior side of demising walls;
(e) electronic, phone and data cabling and related equipment that is installed
by or for the exclusive benefit of Tenant (collectively, “Cable”);
(f) supplemental air conditioning units, kitchens, including hot water heaters,
plumbing, and similar facilities exclusively serving Tenant; and
(g) Alterations. Notwithstanding the foregoing, to the extent, if any, that
Landlord has any rights, under any warranty issued by any third-party vendor, to
require such vendor to perform or pay for any repair in the Premises that Tenant
is required hereunder to perform, Landlord shall, upon written notice and
request from Tenant, either (at Landlord’s option): (x) assign such rights to
Tenant, or (y) at Tenant’s expense, enforce such rights against such vendor for
Tenant’s benefit. Subject to the terms of Section 15 below, to the extent
Landlord is not reimbursed by insurance proceeds, Tenant shall reimburse
Landlord for the cost of repairing damage to the Building caused by the acts of
Tenant, Tenant Related Parties and their respective contractors and vendors. If
Tenant fails to make any repairs to the Premises for more than 15 days after
notice from Landlord (or such longer period of time as may be necessary provided
that Tenant has commenced such repairs within such 15-day period and is working
diligently to complete the same) (although notice shall not be required in an
emergency), Landlord may make the repairs, and Tenant shall pay the reasonable
cost of the repairs, together with an administrative charge in an amount equal
to 10% of the cost of the repairs.

9.02 Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) structural elements (including the footings
and foundation) of the Building; (b) mechanical (including HVAC), electrical,
plumbing and fire/life safety systems serving the Building in general (including
the Premises), except for systems installed by or for the exclusive benefit of
Tenant or any prior tenant or otherwise exclusively serving the Premises;
(c) Common Areas; (d) roof of the Building (including its membrane and
structure); (e) exterior cladding and windows of the Building; and (f) elevators
serving the Building. Landlord shall promptly make repairs for which Landlord is
responsible. Subject to the terms of Section 15 below, to the extent Tenant is
not reimbursed by insurance proceeds, Landlord shall reimburse Tenant for the
cost of repairing damage to the Premises caused by the acts of Landlord,
Landlord Related Parties and their respective contractors and vendors.

9.3 Tenant shall not make alterations, repairs, additions or improvements or
install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld or delayed. However, Landlord’s consent shall not
be required for any Alteration that satisfies all of the following criteria (a
“Cosmetic Alteration”): (a) is of a cosmetic nature such as painting,
wallpapering, hanging pictures, re-configuring and updating existing data
cabling and telecommunications lines, and installing carpeting; (b) is not
visible from the exterior of the Premises or Building; (c) will not affect the
Base Building or any Building systems; and (d) does not require work to be
performed inside the walls or above the ceiling of the Premises (other than
wiring work through existing conduit which does not require demolition of wall
or ceiling materials). Cosmetic Alterations shall be subject to all the other
provisions of this Section 9.03. Prior to starting work, Tenant shall furnish
Landlord with plans and specifications; names of contractors reasonably
acceptable to Landlord (provided that Landlord may designate specific
contractors with respect to Base Building provided that such contractors shall
be reasonably competitive in price for comparable work performed in Seattle,
Washington); required permits



--------------------------------------------------------------------------------

and approvals; and evidence of contractor’s and subcontractor’s insurance in
amounts reasonably required by Landlord and naming Landlord as an additional
insured. Changes to the plans and specifications must also be submitted to
Landlord for its approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Alterations shall be constructed in a good and
workmanlike manner using Building-standard materials or other materials of a
quality reasonably approved by Landlord. Tenant shall reimburse Landlord for any
reasonable sums paid by Landlord for third party examination of Tenant’s plans
for non-Cosmetic Alterations. Before incurring such sums, Landlord shall notify
Tenant that it intends to use third parties for such examination. In addition,
Tenant shall pay Landlord a fee for Landlord’s oversight and coordination of any
non-Cosmetic Alterations (other than the Initial Alterations) in an amount equal
to (a) 5% of the cost of such non-Cosmetic Alterations if such cost does not
exceed $50,000.00; and (b) 3% of the cost of such Non-Cosmetic Alterations if
such cost exceeds $50,000.00. Upon completion, Tenant shall furnish “as-built”
plans for non-Cosmetic Alterations, completion affidavits and full and final
waivers of lien, all in form reasonably acceptable to Landlord. Landlord’s
approval of an Alteration shall not be deemed a representation by Landlord that
the Alteration complies with Law.

10. Entry by Landlord.

10.01 Landlord may enter the Premises to inspect, show or clean the Premises or
to perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Building. Except in emergencies or to provide
Building services (including, without limitation, routine repair, maintenance
and servicing of Building systems and plumbing lines and fixtures), Landlord
shall provide Tenant with reasonable prior oral notice of entry (provided,
however, that from and after Landlord’s receipt of written notice from Tenant of
an e-mail address to which Landlord may deliver such notice of entry, such
notice of entry shall be made by e-mail to such e-mail address or such other
e-mail address as Tenant may designate by written notice to Landlord from time
to time) and shall use reasonable efforts to minimize any interference with
Tenant’s use of the Premises. If reasonably necessary, and after reasonable
prior e-mail notice (as provided above in this Section 10) to Tenant (except in
an emergency), Landlord may temporarily close all or a portion of the Premises
to perform repairs, alterations and additions. However, except in emergencies,
Landlord will not close the Premises if the work can reasonably be completed on
weekends and after Building Service Hours. Entry by Landlord shall not
constitute a constructive eviction or, except as provided in Sections 10.02 and
10.03 below, entitle Tenant to an abatement or reduction of Rent.

10.02 Notwithstanding Section 10.01 above, if (a) any entry into the Premises by
Landlord pursuant to Section 10.01 above (i) is not made necessary by the acts
or omissions of Tenant or any Tenant Related Party (defined in Section 13 below)
(including, without limitation, any breach by Tenant of its obligations under
this Lease) or by damage caused by any Casualty (defined in Section 16 below) or
any Taking (defined in Section 17 below), and (ii) either (A) is made necessary
by events or conditions within Landlord’s reasonable control and continues for
more than 3 consecutive Business Days, or (B) is made necessary by events or
conditions outside Landlord’s reasonable control and continues for more than 30
consecutive Business Days; and (b) during the period of, and as a result of,
such entry, the Premises (or a material portion thereof) is rendered unusable by
Tenant for the conduct of its business, then Tenant shall be entitled to an
abatement of Base Rent beginning on the first Business Day immediately following
the expiration of such 3 or 30 Business Day period, as applicable, and ending on
the earlier to occur of the date on which such entry terminates or the date on
which the Premises (or such portion thereof) becomes useable by Tenant for the
conduct of its business, which abatement shall be based on the rentable square
footage of the portion of the Premises so rendered unusable. Except to the
extent expressly provided in the preceding sentence, Landlord shall not be
liable in any manner for any inconvenience, loss of business or other damage to
Tenant, and Tenant shall not be entitled to an abatement or reduction of Rent,
arising out of Landlord’s entry into the Premises in accordance with
Section 10.01 above.

10.03 If any closure of the Premises (or any portion thereof) by Landlord
pursuant to Section 10.01 above (a) is not made necessary by the acts or
omissions of Tenant or any Tenant Related Party (defined in Section 13 below)
(including, without limitation, any breach by Tenant of its obligations under
this Lease) or by damage caused by any Casualty (defined in Section 16 below) or
any Taking (defined in Section 17 below), and (b) either (i) is made necessary
by events or conditions within Landlord’s reasonable control and continues for
more than 3 consecutive Business Days, or (ii) is made necessary by events or
conditions outside Landlord’s reasonable control and continues for more than 30
consecutive Business Days, then Tenant shall be entitled to an abatement of Base
Rent beginning on the first Business Day immediately following the expiration of
such 3 or 30 Business Day period, as applicable, and ending on the date on which
such closure terminates. Except to the extent expressly provided



--------------------------------------------------------------------------------

in the preceding sentence, Landlord shall not be liable in any manner for any
inconvenience, loss of business or other damage to Tenant, and Tenant shall not
be entitled to an abatement or reduction of Rent, arising out of Landlord’s
closure of the Premises (or any portion thereof) in accordance with
Section 10.01 above.

11. Assignment and Subletting.

11.01 Except in connection with a Permitted Transfer (defined in Section 11.04),
Tenant shall not assign, sublease, transfer or encumber any interest in this
Lease or allow any third party to use any portion of the Premises (collectively
or individually, a “Transfer”) without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed if
Landlord does not exercise its recapture rights under Section 11.02. Any change
in Tenant’s Ultimate Parent (defined below) (other than a change in control
resulting solely from the issuance, transfer and/or redemption of voting
securities listed on a recognized securities exchange) shall constitute a
Transfer. As used herein, “Tenant’s Ultimate Parent” means, collectively, the
parties that (a) directly or indirectly have control over Tenant (other than
control resulting solely from the ownership of voting securities listed on a
recognized securities exchange), and (b) consist of (i) companies whose voting
securities are listed on a recognized securities exchange, and/or (ii) persons.
Any attempted Transfer in violation of this Section is voidable by Landlord. In
no event shall any Transfer, including a Permitted Transfer, release or relieve
Tenant from any obligation under this Lease unless otherwise expressly agreed in
writing by Landlord.

11.02 Except in connection with a Permitted Transfer, Tenant shall provide
Landlord with financial statements for the proposed transferee, a fully executed
copy of the proposed assignment, sublease or other Transfer documentation and
such other information as Landlord may reasonably request. Except in connection
with a Permitted Transfer, within 15 Business Days after receipt of the required
information and documentation, Landlord shall (except as provided in
Section 11.07 below) either: (a) consent to the Transfer by execution of a
consent agreement in a form reasonably designated by Landlord; (b) reasonably
refuse to consent to the Transfer in writing; or (c) in the event of an
assignment of this Lease or subletting of more than 25% of the Rentable Square
Footage of the Premises (excluding any portion of the Premises subleased with
Landlord’s consent granted pursuant to Section 11.07 below) for more than 50% of
the remaining Term (excluding unexercised options), recapture the portion of the
Premises that Tenant is proposing to Transfer (provided, however, that if
Landlord elects to recapture, Tenant shall have 5 Business Days from receipt of
Landlord’s notice of recapture within which to withdraw its request for consent
to the Transfer, in which event Landlord shall not have the right to recapture
and this Lease shall continue in full force and effect as if no such request had
been made). If Landlord exercises its right to recapture, this Lease shall
automatically be amended (or terminated if the entire Premises is being assigned
or sublet) to delete the applicable portion of the Premises effective on the
proposed effective date of the Transfer. Tenant shall pay Landlord a review fee
of $1,000.00 for Landlord’s review of any Transfer other than a Permitted
Transfer.

11.03 Tenant shall pay Landlord 50% (provided, however, that with respect to any
sublease to which Landlord consents pursuant to Section 11.07 below, such
percentage shall be 100%) of all rent and other consideration which Tenant
receives as a result of a Transfer that is in excess of the Rent payable to
Landlord for the portion of the Premises and Term covered by the Transfer after
Tenant has first recovered all reasonable and customary out-of-pocket expenses
directly incurred by Tenant in connection with such Transfer, including, without
limitation, brokerage fees, legal fees and construction costs. Tenant shall pay
Landlord for Landlord’s share of the excess within 30 days after Tenant’s
receipt of the excess. If Tenant is in Default, Landlord may require that all
sublease payments be made directly to Landlord, in which case Tenant shall
receive a credit against Rent in the amount of Tenant’s share of payments
received by Landlord.

11.04 Tenant may assign this Lease to a successor to Tenant by merger,
consolidation or the purchase of substantially all of Tenant’s assets, or assign
this Lease or sublet all or a portion of the Premises to an Affiliate (defined
below), without the consent of Landlord, provided that all of the following
conditions are satisfied (a “Permitted Transfer”): (a) Tenant must not be in
Default; (b) Tenant must give Landlord written notice at least 15 Business Days
before such Transfer (or, if later, at the earliest time permitted under
applicable Law); and (c) if such Transfer will result from a merger or
consolidation of Tenant with another entity, then the Credit Requirement
(defined below) must be satisfied. Tenant’s notice to Landlord shall include
reasonable information and documentation evidencing the Permitted Transfer and
showing that each of the above conditions has been satisfied. If requested by
Landlord, Tenant’s successor shall sign a commercially reasonable form of
assumption agreement. “Affiliate” shall mean an entity controlled by,
controlling or under common control with Tenant. The “Credit Requirement” shall
be deemed satisfied if, as of the date immediately preceding the date of



--------------------------------------------------------------------------------

the Transfer, the financial strength of the entity with which Tenant is to merge
or consolidate is not less than that of Tenant, as determined (x) based on
credit ratings of such entity and Tenant by both Moody’s and Standard & Poor’s
(or by either such agency alone, if applicable ratings by the other agency do
not exist), or (y) if such credit ratings do not exist, then in accordance with
Moody’s KMV RiskCalc (i.e., the on-line software tool offered by Moody’s for
analyzing credit risk) based on CFO-certified financial statements for such
entity and Tenant covering their last two fiscal years ending before the
Transfer.

11.05 If, pursuant to this Section 11, Tenant provides Landlord with any
financial information regarding a proposed Transfer, Landlord shall not
disclose, or permit any of the Landlord Related Parties to disclose, such
information to any third party, except to the extent, if any, that (a) such
disclosure is made in connection with the evaluation of such Transfer by
Landlord, any Landlord Related Party, or any prospective or actual successor to
the interest of Landlord or such Landlord Related Party in this Lease or to the
interest of such Landlord Related Party in Landlord; or (b) such information is
available to such third party from a public source or any other source that is
not under a confidentiality obligation with respect thereto; or (c) such
disclosure is, in Landlord’s reasonable judgment, required by applicable Law.

11.06 Tenant shall promptly provide Landlord with written notice of any change
in Tenant’s legal name.

11.07 Notwithstanding anything to the contrary in Sections 11.01 or 11.02 above,
provided that no Default exists, Landlord shall not withhold its consent,
pursuant to Section 11.02 above, to any sublease for which all of the following
conditions are satisfied: (a) neither the proposed subtenant (nor any entity or
individual constituting the proposed subtenant, if the proposed subtenant
consists of more than one entity or individual) nor any entity or individual
that owns or controls, or is owned or controlled by, the proposed subtenant
(other than through the ownership of voting securities listed on a recognized
securities exchange) shall be Prohibited Party (defined in Section 26.01 below);
(b) the proposed subtenant must be neither: (i) a party whose occupancy at the
Building would, in Landlord’s reasonable judgment, cause the Building to become
subject to additional or different Laws or increased insurance premiums; (ii) a
party, such as a social security office or a law enforcement agency, whose
occupancy of the subleased premises would, in Landlord’s reasonable judgment, be
likely to generate an unusual amount of foot traffic, noise or security risk;
nor (iii) a party that Landlord, for any reason other than such party’s
financial condition, does not consider suitable for a class “A” office building
(provided that this clause (iii) shall not apply at any time at which the
Building is not being operated as a class “A” office building); and (c) at no
time during the Term will the aggregate square footage sublet by Tenant with
Landlord’s consent granted pursuant to this Section 11.07 exceed the lesser of
(x) 45,000 rentable square feet, or (y) 33% of the Rentable Square Footage of
the Premises.

12. Liens.

Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees. Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility. Tenant,
within 20 days of notice from Landlord, shall fully discharge any lien by
settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law and, if Tenant fails to do so, Tenant shall be deemed in
Default under this Lease and, in addition to any other remedies available to
Landlord as a result of such Default by Tenant, Landlord, at its option, may
bond, insure over or otherwise discharge the lien. Tenant shall reimburse
Landlord for any amount paid by Landlord, including, without limitation,
reasonable attorneys’ fees.

13. Indemnity and Waiver of Claims.

Except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties, Tenant shall indemnify, defend and hold
Landlord and its trustees, members, principals, beneficiaries, partners,
officers, directors, employees, Mortgagees (defined in Section 23) and agents
(“Landlord Related Parties”) harmless against and from all liabilities,
obligations, damages, penalties, claims, actions, costs, charges and expenses,
including, without limitation, reasonable attorneys’ fees and other professional
fees (if and to the extent permitted by Law) (collectively referred to as
“Losses”), which may be imposed upon, incurred by or asserted against Landlord
or any of the Landlord Related Parties by any third party and arising out of or
in connection with any damage or injury occurring in the Premises or any acts or
omissions (including violations of Law) of Tenant, the Tenant Related Parties or
any of Tenant’s transferees, contractors or licensees occurring on or about the



--------------------------------------------------------------------------------

Premises or the Property. Except to the extent caused by the negligence or
willful misconduct of Tenant or any Tenant Related Parties, Landlord shall
indemnify, defend and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees and agents (“Tenant
Related Parties”) harmless against and from all Losses which may be imposed
upon, incurred by or asserted against Tenant or any of the Tenant Related
Parties by any third party and arising out of or in connection with the acts or
omissions (including violations of Law) of Landlord or the Landlord Related
Parties occurring on or about the Premises or the Property.

14. Insurance.

14.01 Tenant shall maintain (without any self-insured retention) the following
insurance (“Tenant’s Insurance”): (a) Commercial General Liability Insurance
applicable to the Premises and its appurtenances providing, on an occurrence
basis, a minimum combined single limit of $2,000,000.00;
(b) Property/Extra-Expense Insurance written on an All Risk or Special Cause of
Loss Form, including earthquake sprinkler leakage, at replacement cost value and
with a replacement cost endorsement covering all of Tenant’s business and trade
fixtures, equipment, movable partitions, furniture, merchandise and other
personal property within the Premises (“Tenant’s Property”) and any Leasehold
Improvements performed by or for the benefit of Tenant; (c) Workers’
Compensation Insurance in amounts required by Law; and (d) Employers Liability
Coverage of at least $1,000,000.00 per occurrence (provided that if this
coverage is unavailable from the Worker’s Compensation carrier or applicable
State Fund, a “Stop Gap Liability” endorsement to the Commercial General
Liability Policy is acceptable). Any company writing Tenant’s Insurance shall
have an A.M. Best rating of not less than A-VIII. All Commercial General
Liability Insurance policies shall name as additional insureds Landlord (or its
successors and assignees), the managing agent for the Building (or any
successor), EOP Operating Limited Partnership, Equity Office Properties Trust
and their respective members, principals, beneficiaries, partners, officers,
directors, employees, and agents, and other designees of Landlord and its
successors as the interest of such designees shall appear. In addition, Landlord
shall be named as a loss payee with respect to Property Insurance on the
Leasehold Improvements. All policies of Tenant’s Insurance shall contain
endorsements that the insurer(s) shall give Landlord and its designees at least
30 days’ advance written notice of any cancellation, termination, material
change or lapse of insurance. Tenant shall provide Landlord with a certificate
of insurance evidencing Tenant’s Insurance prior to the earlier to occur of the
Commencement Date or the date Tenant is provided with possession of the
Premises, and thereafter as necessary to assure that Landlord always has current
certificates evidencing Tenant’s Insurance. Landlord shall maintain the
following insurance (“Landlord’s Insurance”), the premiums of which will be
included in Expenses: (1) Commercial General Liability insurance applicable to
the Property, Building and Common Areas providing, on an occurrence basis, a
minimum combined single limit of at least $2,000,000.00; (2) All Risk Property
Insurance on the Building at replacement cost value; (3) Worker’s Compensation
insurance as required by the state in which the Building is located and in
amounts as may be required by applicable statute; and (4) Employers Liability
Coverage of at least $1,000,000.00 per occurrence. Any company writing
Landlord’s Insurance shall have an A.M. Best rating of not less than A-VIII.

14.02 Notwithstanding anything to the contrary in Section 14.01 above, provided
that Tenant delivers to Landlord an audited financial statement reasonably
satisfactory to Landlord evidencing that Tenant has a net worth, as measured by
its retained earnings (“Net Worth”), in the amount of at least $100,000,000.00
(the “Minimum Net Worth”) as of the date of such financial statement, Tenant may
self-insure for the Property/Extra-Expense Insurance that Tenant is required to
maintain under Section 14.01 above (the “Required Property Insurance”). As a
condition to being permitted to self-insure pursuant to the preceding sentence,
Tenant must maintain throughout the Term a Net Worth at least equal to the
Minimum Net Worth and deliver to Landlord, within 90 days after the end of each
of Tenant’s fiscal years, a financial statement in the form described above
evidencing Tenant’s Net Worth. If at any time Tenant’s Net Worth is less than
the Minimum Net Worth, then Tenant must obtain, provide, and keep in full force
and effect the Required Property Insurance and provide Landlord with evidence of
the same. If Tenant self insures as described herein, then, for purposes of
Section 15 below, any loss or damage to Tenant, Tenant’s Property, its leasehold
interest, its business, the Premises or any additions or improvements thereto or
contents thereof that would have been covered by the Required Property Insurance
shall be deemed covered by and recoverable by Tenant under valid and collectible
policies of insurance.

14.03 If at any time Landlord self-insures for the All Risk Property Insurance
on the Building that Landlord is required to maintain under Section 14.01 above,
then, for purposes of Section 15 below, any loss or damage to Landlord or its
property or business that would have been covered by such All Risk Property
Insurance shall be deemed covered by and recoverable by Landlord under valid and
collectible polices of insurance.



--------------------------------------------------------------------------------

15. Subrogation.

Landlord and Tenant hereby waive and shall cause their respective insurance
carriers to waive any and all rights of recovery, claims, actions or causes of
action against the other for any loss or damage with respect to Tenant’s
Property, Leasehold Improvements, the Building, the Premises, or any contents
thereof, including rights, claims, actions and causes of action based on
negligence, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance. For the purposes of
this waiver, any deductible with respect to a party’s insurance shall be deemed
covered by and recoverable by such party under valid and collectable policies of
insurance.

16. Casualty Damage.

16.01 If all or any portion of the Premises becomes untenantable by fire or
other casualty to the Premises (collectively a “Casualty”), Landlord, with
reasonable promptness, shall cause a general contractor selected by Landlord to
provide Landlord and Tenant with a written estimate of the amount of time
required using standard working methods to Substantially Complete the repair and
restoration of the Premises and any Common Areas necessary to provide access to
the Premises (“Completion Estimate”). If the Completion Estimate indicates that
the Premises or any Common Areas necessary to provide access to the Premises
cannot be made tenantable within 240 days from the date the repair is started,
then either party shall have the right to terminate this Lease upon written
notice to the other within 10 days after receipt of the Completion Estimate.
Tenant, however, shall not have the right to terminate this Lease if the
Casualty was caused by the intentional misconduct of Tenant or any Tenant
Related Parties. In addition, Landlord, by notice to Tenant within 90 days after
the date of the Casualty, shall have the right to terminate this Lease if:
(1) the Premises have been materially damaged and there is less than 1 year of
the Term remaining on the date of the Casualty; (2) any Mortgagee requires that
the insurance proceeds be applied to the payment of the mortgage debt; or (3) a
material uninsured loss to the Building or Premises occurs. In addition, Tenant
shall have the right to terminate this Lease if: (a) a substantial portion of
the Premises has been damaged by fire or other casualty and such damage cannot
reasonably be repaired within 60 days after receipt of the Completion Estimate;
(b) there is less than 1 year of the Term remaining on the date of the Casualty;
(c) the Casualty was not caused by the willful misconduct of Tenant or its
agents, employees or contractors; and (d) Tenant provides Landlord with written
notice of its intent to terminate within 15 days after its receipt of the
Completion Estimate.

16.02 If this Lease is not terminated, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s reasonable control, restore the Premises and Common Areas. Such
restoration shall be to substantially the same condition that existed prior to
the Casualty, except for modifications required by Law or any other
modifications to the Common Areas deemed desirable by Landlord. Upon notice from
Landlord, Tenant shall assign or endorse over to Landlord (or to any party
designated by Landlord) all property insurance proceeds payable to Tenant under
Tenant’s Insurance with respect to any Leasehold Improvements performed by or
for the benefit of Tenant; provided if the estimated cost to repair such
Leasehold Improvements exceeds the amount of insurance proceeds received by
Landlord from Tenant’s insurance carrier, the excess cost of such repairs shall
be paid by Tenant to Landlord prior to Landlord’s commencement of repairs.
Within 15 days of demand, Tenant shall also pay Landlord for any additional
excess costs that are determined during the performance of the repairs. In no
event shall Landlord be required to spend more for the restoration than the
proceeds received by Landlord, whether insurance proceeds or proceeds from
Tenant. Landlord shall not be liable for any inconvenience to Tenant, or injury
to Tenant’s business resulting in any way from the Casualty or the repair
thereof. Provided that the Casualty did not result from Tenant’s willful
misconduct, during any period of time that all or a material portion of the
Premises is rendered untenantable as a result of a Casualty, the Rent shall
abate for the portion of the Premises that is untenantable and not used by
Tenant.

17. Condemnation.

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building. The
terminating party shall provide written notice of termination to the other party
within 45 days



--------------------------------------------------------------------------------

after it first receives notice of the Taking. The termination shall be effective
as of the effective date of any order granting possession to, or vesting legal
title in, the condemning authority. If this Lease is not terminated, Base Rent
and Tenant’s Pro Rata Share shall be appropriately adjusted to account for any
reduction in the square footage of the Building or Premises. All compensation
awarded for a Taking shall be the property of Landlord, and the right to receive
compensation or proceeds is expressly waived by Tenant; provided, however, that
Tenant may file a separate claim for that portion, if any, of such compensation
or proceeds that is specifically allocable to Tenant’s Property and Tenant’s
reasonable relocation expenses. If only a part of the Premises is subject to a
Taking and this Lease is not terminated, Landlord, with reasonable diligence,
will restore the remaining portion of the Premises as nearly as practicable to
the condition immediately prior to the Taking.

18. Events of Default.

In addition to any other default specifically described in this Lease, each of
the following occurrences shall be a “Default”: (a) Tenant’s failure to pay any
portion of Rent when due, if the failure continues for 5 days after written
notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other than a
Monetary Default) to comply with any term, provision, condition or covenant of
this Lease, if the failure is not cured within 20 days after written notice to
Tenant provided, however, if Tenant’s failure to comply cannot reasonably be
cured within 20 days, Tenant shall be allowed additional time (not to exceed 90
days) as is reasonably necessary to cure the failure so long as Tenant begins
the cure within 20 days and diligently pursues the cure to completion;
(c) Tenant permits a Transfer without Landlord’s required approval or otherwise
in violation of Section 11 of this Lease; (d) Tenant or any Guarantor becomes
insolvent, makes a transfer in fraud of creditors, makes a general assignment
for the benefit of creditors, admits in writing its inability to pay its debts
when due or forfeits or loses its right to conduct business; (e) the leasehold
estate is taken by process or operation of Law; or (f) Tenant is in default
beyond any notice and cure period under any other lease or agreement with
Landlord at the Building or Property. If Landlord provides Tenant with notice of
Tenant’s failure to comply with any particular non-monetary covenant of this
Lease on 3 separate occasions during any 12 month period, Tenant’s subsequent
violation of such provision shall, at Landlord’s option, be an incurable Default
by Tenant. All notices sent under this Section shall be in satisfaction of, and
not in addition to, notice required by Law.

19. Remedies.

19.01 Upon Default, Landlord shall have the right to pursue any one or more of
the following remedies:

(a) Terminate this Lease, in which case Tenant shall immediately surrender the
Premises to Landlord. If Tenant fails to surrender the Premises, Landlord, in
compliance with Law, may enter upon and take possession of the Premises and
remove Tenant, Tenant’s Property and any party occupying the Premises. Tenant
shall pay Landlord, on demand, all past due Rent and other losses and damages
Landlord suffers as a result of Tenant’s Default, including, without limitation,
all Costs of Reletting (defined below) and any deficiency that may arise from
reletting or the failure to relet the Premises. “Costs of Reletting” shall
include all reasonable costs and expenses incurred by Landlord in reletting or
attempting to relet the Premises, including, without limitation, legal fees,
brokerage commissions, the cost of alterations and the value of other
concessions or allowances granted to a new tenant.

(b) Terminate Tenant’s right to possession of the Premises and, in compliance
with Law, remove Tenant, Tenant’s Property and any parties occupying the
Premises. Landlord may (but shall not be obligated to) relet all or any part of
the Premises, without notice to Tenant, for such period of time and on such
terms and conditions (which may include concessions, free rent and work
allowances) as Landlord in its good faith discretion shall determine. Landlord
may collect and receive all rents and other income from the reletting. Tenant
shall pay Landlord on demand all past due Rent, all Costs of Reletting and any
deficiency arising from the reletting or failure to relet the Premises. The
re-entry or taking of possession of the Premises shall not be construed as an
election by Landlord to terminate this Lease.

19.02 In lieu of calculating damages under Section 19.01, Landlord may elect to
receive as damages the sum of (a) all Rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value at the Discount Rate (defined
below) then in effect, minus the then present fair rental value of the Premises
for the remainder of the Term, similarly discounted, after deducting all
anticipated Costs of Reletting. “Discount Rate” shall be the per annum interest
rate published by the Federal Reserve Bank of San Francisco at the time of the
award.



--------------------------------------------------------------------------------

19.03 If Tenant is in Default of any of its non-monetary obligations under the
Lease, Landlord shall have the right to perform such obligations. Tenant shall
reimburse Landlord for the cost of such performance upon demand together with an
administrative charge equal to 10% of the cost of the work performed by
Landlord. The repossession or re-entering of all or any part of the Premises
shall not relieve Tenant of its liabilities and obligations under this Lease. No
right or remedy of Landlord shall be exclusive of any other right or remedy.
Each right and remedy shall be cumulative and in addition to any other right and
remedy now or subsequently available to Landlord at Law or in equity.

19.04 Notwithstanding anything to the contrary in this Section 19, Landlord
shall use reasonable efforts to mitigate damages, provided that those efforts
shall not require Landlord to relet the Premises in preference to any other
space in the Building or to relet the Premises to any party that Landlord could
reasonably reject as a transferee pursuant to Section 11.02. In addition,
notwithstanding anything to the contrary in this Section 19, if Landlord relets
the Premises for a term (the “Relet Term”) that extends past the Termination
Date of this Lease (without consideration of any earlier termination pursuant to
this Section 19), the Costs of Reletting that may be included in Landlord’s
damages under this Lease shall be limited to a prorated portion of the Costs of
Reletting, based on the percentage that the length of the Term remaining on the
commencement date of the new lease bears to the length of the Relet Term. For
example, if Landlord enters into a lease with a Relet Term of 10 years with a
new tenant and there are 2 years left on the Term as of the commencement date of
such new lease, then only 20% of the Costs of Reletting shall be included when
determining Landlord’s damages.

20. Limitation of Liability.

20.01 NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE
LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE
INTEREST OF LANDLORD IN THE PROPERTY. FOR PURPOSES HEREOF, “INTEREST OF LANDLORD
IN THE PROPERTY” SHALL INCLUDE RENTS DUE FROM TENANTS, INSURANCE PROCEEDS, AND
PROCEEDS FROM CONDEMNATION OR EMINENT DOMAIN PROCEEDINGS (COLLECTIVELY,
“PROCEEDS”). NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL TENANT BE ENTITLED
TO RECOVER PROCEEDS FROM ANY LANDLORD RELATED PARTY OR ANY OTHER THIRD PARTY
AFTER SUCH PROCEEDS HAVE BEEN DISTRIBUTED OR PAID TO SUCH LANDLORD RELATED PARTY
OR OTHER THIRD PARTY; PROVIDED, HOWEVER, THAT NOTHING IN THIS PARAGRAPH SHALL
DIMINISH ANY RIGHT THAT TENANT, AS A CREDITOR OF LANDLORD, MAY HAVE UNDER
APPLICABLE LAW TO INITIATE OR PARTICIPATE IN AN ACTION TO CAUSE ALL OR ANY
PORTION OF ANY SUCH DISTRIBUTION OR PAYMENT TO BE SET ASIDE, DISGORGED AND/OR
PAID OVER TO TENANT OR REPAID TO LANDLORD ON THE GROUNDS THAT SUCH DISTRIBUTION
OR PAYMENT (OR SUCH PORTION THEREOF) WAS PREFERENTIAL OR FRAUDULENT OR BECAUSE
OF LANDLORD’S EXISTING OR REASONABLY FORESEEABLE INSOLVENCY. TENANT SHALL LOOK
SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT
OR AWARD AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY. NEITHER LANDLORD NOR
ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY JUDGMENT OR
DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED PARTY BE
LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR ANY FORM
OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN ALLEGED
DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S) WHOM TENANT
HAS BEEN NOTIFIED HOLD MORTGAGES (DEFINED IN SECTION 23 BELOW), NOTICE AND
REASONABLE TIME TO CURE THE ALLEGED DEFAULT.

20.02 NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, IN NO
EVENT SHALL TENANT OR ANY TENANT RELATED PARTY BE LIABLE TO LANDLORD FOR ANY
FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE, EXCEPT AS OTHERWISE PROVIDED
IN SECTION 22 BELOW.

21. [Intentionally Omitted.]

22. Holding Over.

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance. Tenant’s



--------------------------------------------------------------------------------

occupancy shall be subject to all the terms and provisions of this Lease, and
Tenant shall pay an amount (on a per month basis without reduction for partial
months during the holdover) equal to 150% of the sum of the Base Rent and
Additional Rent due for the period immediately preceding the holdover. No
holdover by Tenant or payment by Tenant after the termination of this Lease
shall be construed to extend the Term or prevent Landlord from immediate
recovery of possession of the Premises by summary proceedings or otherwise. If
Landlord is unable to deliver possession of the Premises to a new tenant or to
perform improvements for a new tenant as a result of Tenant’s holdover and
Tenant fails to vacate the Premises within 15 days after notice from Landlord,
Tenant shall be liable for all damages that Landlord suffers from the holdover.

23. Subordination to Mortgages; Estoppel Certificate.

23.01 Tenant accepts this Lease subject and subordinate to any mortgage(s),
deed(s) of trust or ground lease(s) subsequently arising upon the Premises, the
Building or the Property, and to renewals, modifications, refinancings and
extensions thereof (collectively referred to as a “Mortgage”), provided that
Landlord provides Tenant with a commercially reasonable subordination agreement
executed by the party having the benefit of the Mortgage (“Mortgagee”). Upon
request from a Mortgagee, Tenant shall execute a commercially reasonable
subordination agreement in favor of the Mortgagee. As an alternative, a
Mortgagee shall have the right at any time to subordinate its Mortgage to this
Lease. Upon request, Tenant, without charge, shall attorn to any successor to
Landlord’s interest in this Lease. Landlord and Tenant shall each, within 10
days after receipt of a written request from the other, execute and deliver a
commercially reasonable estoppel certificate to those parties as are reasonably
requested by the other (including a Mortgagee or prospective purchaser). Without
limitation, such estoppel certificate may include a certification as to the
status of this Lease, the existence of any defaults and the amount of Rent that
is due and payable. Landlord represents and warrants to Tenant that, as of the
date hereof: (a) no Mortgage exists that has been executed by Landlord, and
(b) to Landlord’s actual knowledge (without inquiry), no Mortgage otherwise
exists.

23.02 For purposes of this Section 23, a subordination agreement shall not be
deemed to be commercially reasonable unless it provides that: (a) so long as
Tenant is paying the Rent due under the Lease and is not otherwise in default
under the Lease beyond any applicable cure period, its right to possession and
the other terms of the Lease shall remain in full force and effect; (b) the
Mortgagee shall have additional time to cure defaults of Landlord (not to exceed
30 days for any monetary default or 90 days for any non-monetary default);
(c) neither the Mortgagee nor any successor-in-interest shall be bound by
(i) any payment of the Base Rent, Additional Rent, or other sum due under this
Lease for more than 1 month in advance or (ii) any amendment or modification of
this Lease made without the express written consent of the Mortgagee or any
successor-in-interest; and (d) neither the Mortgagee nor any
successor-in-interest will be liable for any act or omission of any prior
landlord (including Landlord) or subject to any offset or defense that Tenant
might have against any prior landlord (including Landlord), except to the extent
that any default by such prior landlord continues following the acquisition of
such prior landlord’s interest hereunder by the Mortgagee or such
successor-in-interest (other than a default by such prior landlord of any
obligation to pay or reimburse any funds to Tenant, except to the extent such
funds have been received by the Mortgagee).

24. Notice.

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested or sent by overnight or same day
courier service at the party’s respective Notice Address(es) set forth in
Section 1. Each notice shall be deemed to have been received on the earlier to
occur of actual delivery or the date on which delivery is refused, or, if Tenant
has vacated the Premises or any other Notice Address of Tenant without providing
a new Notice Address, 3 days after notice is deposited in the U.S. mail or with
a courier service in the manner described above. Either party may, at any time,
change its Notice Address (other than to a post office box address) by giving
the other party written notice of the new address.

25. Surrender of Premises.

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property from the Premises, and quit and surrender the Premises
to Landlord, broom clean, and in good order, condition and repair, excepting
ordinary wear and tear, damage resulting from Casualty, and any damage that
Landlord is obligated to repair hereunder. If Tenant fails to remove any of
Tenant’s Property within 2 days after termination of this Lease or



--------------------------------------------------------------------------------

Tenant’s right to possession, Landlord, at Tenant’s sole cost and expense, shall
be entitled (but not obligated) to remove and store Tenant’s Property. Landlord
shall not be responsible for the value, preservation or safekeeping of Tenant’s
Property. Tenant shall pay Landlord, upon demand, the expenses and storage
charges incurred. If Tenant fails to remove Tenant’s Property from the Premises
or storage, within 30 days after notice, Landlord may deem all or any part of
Tenant’s Property to be abandoned and title to Tenant’s Property shall vest in
Landlord.

26. Miscellaneous.

26.01 This Lease shall be interpreted and enforced in accordance with the Laws
of the state or commonwealth in which the Building is located and Landlord and
Tenant hereby irrevocably consent to the jurisdiction and proper venue of such
state or commonwealth. If any term or provision of this Lease shall to any
extent be void or unenforceable, the remainder of this Lease shall not be
affected. If there is more than one Tenant or if Tenant is comprised of more
than one party or entity, the obligations imposed upon Tenant shall be joint and
several obligations of all the parties and entities, and requests or demands
from any one person or entity comprising Tenant shall be deemed to have been
made by all such persons or entities. Notices to any one person or entity shall
be deemed to have been given to all persons and entities. Tenant and Landlord
(each, a “Representing Party”) each represents and warrants to the other that
each individual executing this Lease on behalf of the Representing Party is
authorized to do so on behalf of the Representing Party and that neither the
Representing Party (nor any entity or individual constituting the Representing
Party, if the Representing Party consists of more than one entity or individual)
nor any entity or individual that owns or controls, or is owned or controlled
by, the Representing Party (other than through the ownership of voting
securities listed on a recognized securities exchange), is a party (a
“Prohibited Party”) that is: (a) in violation of any laws relating to terrorism
or money laundering, or (b) among the individuals or entities identified on any
list compiled pursuant to Executive Order 13224 for the purpose of identifying
suspected terrorists or on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

26.02 If either party institutes a suit against the other for violation of or to
enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to reimbursement of all of its costs and expenses, including,
without limitation, reasonable attorneys’ fees. Landlord and Tenant hereby waive
any right to trial by jury in any proceeding based upon a breach of this Lease.
No failure by either party to declare a default immediately upon its occurrence,
nor any delay by either party in taking action for a default, nor Landlord’s
acceptance of Rent with knowledge of a default by Tenant, shall constitute a
waiver of the default, nor shall it constitute an estoppel.

26.03 Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant (other than the payment of the Rent), the period of time for
the performance of such action shall be extended by the number of days that the
performance is actually delayed due to strikes, acts of God, shortages of labor
or materials, war, terrorist acts, civil disturbances and other causes beyond
the reasonable control of the performing party (“Force Majeure”).

26.04 Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations under this Lease and in the Building and
Property. Upon transfer Landlord shall be released from any further obligations
hereunder and Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such obligations, provided that, any successor
pursuant to a voluntary, third party transfer (but not as part of an involuntary
transfer resulting from a foreclosure or deed in lieu thereof) shall have
assumed Landlord’s obligations under this Lease.

26.05 Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only and the delivery of it does not constitute an offer to Tenant or an option.

(a) Tenant represents that it has dealt directly with and only with Tenant’s
Broker as a broker in connection with this Lease. Tenant shall indemnify and
hold Landlord and the Landlord Related Parties harmless from all claims of any
other brokers claiming to have represented Tenant in connection with this Lease.
Landlord agrees to indemnify and hold Tenant and the Tenant Related Parties
harmless from all claims of any brokers, including Landlord’s Broker, claiming
to have represented Landlord in connection with this Lease. Landlord agrees to
pay a brokerage commission to Tenant’s Broker in accordance with and subject to
the terms of a separate written commission agreement to be entered into between
Landlord and Tenant’s Broker.



--------------------------------------------------------------------------------

(b) Agency Disclosure. At the signing of this Lease, Landlord’s Broker
represented Landlord, and Tenant’s Broker represented Tenant. Each party signing
this document confirms that the prior oral and/or written disclosure of agency
was provided to such party in this transaction, as required by RCW
18.86.030(1)(g).

(c) Landlord and Tenant, by their execution of this Lease, each acknowledge and
agree that they have timely received a pamphlet on the law of real estate agency
as required under RCW 18.86.030(1)(f).

26.06 Time is of the essence with respect to Tenant’s exercise of any expansion,
renewal or extension rights granted to Tenant. The expiration of the Term,
whether by lapse of time, termination or otherwise, shall not relieve either
party of any obligations which accrued prior to or which may continue to accrue
after the expiration or termination of this Lease.

26.07 Tenant may peacefully have, hold and enjoy the Premises, subject to the
terms of this Lease, provided Tenant pays the Rent and fully performs all of its
covenants and agreements. This covenant shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Building.

26.08 This Lease does not grant any rights to light or air over or about the
Building. Landlord excepts and reserves exclusively to itself any and all rights
not specifically granted to Tenant under this Lease. This Lease constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents. Neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by an authorized representative of
Landlord and Tenant.

26.09 This Lease may be executed and delivered in counterparts, each of which
shall be deemed an original hereof and all of which collectively shall be deemed
one and the same document.

Landlord and Tenant have executed this Lease as of the day and year first above
written.

[Signatures are on next page.]



--------------------------------------------------------------------------------

LANDLORD: WA-SECOND & SENECA, L.L.C., a Delaware limited liability company By:  
Equity Office Management, L.L.C., a Delaware limited liability company, its
non-member manager   By:  

LOGO [g50236ex10-3_image001.jpg]

  Name:   M. Patrick Callahan   Title:   SUP - Seattle Region

 

TENANT: SAFECO INSURANCE COMPANY OF AMERICA, a Washington corporation By:  

LOGO [g50236ex10-3_image002.jpg]

Name:   Arthur Chong Title:   Executive Vice President
Tenant’s Tax ID Number (SSN or FEIN): 91-0742148



--------------------------------------------------------------------------------

LANDLORD ACKNOWLEDGMENT

 

STATE OF WASHINGTON   )    COUNTY OF KING   )    ss:

I, the undersigned, a Notary Public, in and for the County and State aforesaid,
do hereby certify that M. PATRICK CALLAHAN, personally known to me to be the
REGIONAL SENITRVICE President of EQUITY OFFICE MANAGEMENT, L.L.C., a Delaware
limited liability company, and personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged that as such officer of said entity being
authorized so to do, (s)he executed the foregoing instrument on behalf of said
entity, by subscribing the name of such entity by himself/herself as such
officer, as a free and voluntary act, and as the free and voluntary act and deed
of said entity, for the uses and purposes therein set forth.

GIVEN under my hand and official seal this 23rd day of May, 2006.

 

Notary Public    LOGO [g50236ex10-3_image003.jpg] Printed Name    Sandra K.
Gilbreath

 

Residing at:                              
My Commission Expires:                          TENANT ACKNOWLEDGMENT    LOGO
[g50236ex10-3_image004.jpg]

 

STATE OF Washington    )    COUNTY OF King    )    ss:

On this the 23 day of May, 2006, before me a Notary Public duly authorized in
and for the said County in the State aforesaid to take acknowledgments
personally appeared Arthur Chong, known to me to be Executive Vice President of
SAFECO INSURANCE COMPANY OF AMERICA, a Washington corporation, one of the
parties described in the foregoing instrument, and acknowledged that as such
officer, being authorized so to do, (s)he executed the foregoing instrument on
behalf of said corporation by subscribing the name of such corporation by
himself/herself as such officer and caused the corporate seal of said
corporation to be affixed thereto, as a free and voluntary act, and as the free
and voluntary act of said corporation, for the uses and purposes therein set
forth.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

Notary Public   LOGO [g50236ex10-3_image005.jpg] Printed Name   Karri J.
Harrington

Residing at: Lynnwood, WA

My Commission Expires: 6-27-2009